DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on 26 July 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0167037 to Rheaume (Rheaume) in view of the NPL Plast-o-matic “Product Data” (Plast-o-matic).
As to claims 1, 3, 4, 5 and 6, Rheaume teaches a system for providing inerting gas to a protected space comprising an electrochemical cell (26) comprising a cathode (26C) and an anode (26A) separated by a separator (26E) comprising a proton transfer medium, a power source (27) arranged to provide a voltage differential between the anode (26A) and the cathode (26C), a cathode fluid flow path in operative fluid communication with the cathode between a cathode fluid flow path inlet and a cathode fluid flow path outlet, an anode fluid flow path in operate fluid communication with the anode between an anode fluid flow path inlet and an anode fluid flow path outlet, a cathode supply fluid flow path between an air source (12) and the cathode fluid flow path inlet and an inerting gas flow path in operative communication with the cathode fluid flow path outlet and the protected space (30), an anode supply fluid flow path between a process water source (38) and the anode fluid flow path inlet, a process water fluid flow path in operative fluid communication with the anode fluid flow path inlet and the anode fluid flow path outlet including a gas outlet that discharges oxygen gas from the process water fluid flow path (Paragraphs 0010-0019; Figure 1).
Rheaume teaches that the gas outlet comprises a gas liquid separator (water recovery unit (32) with two outlet streams, one for the process water and one for the generated oxygen, wherein the generated oxygen gas stream is connected to a valve and pressure regulator, thus a gas discharge valve and the process water stream is connected to a pump (36) (Paragraph 0012).  However, Rheaume fails to specifically teach that the gas discharge valve is operative to allow fluid communication between the process water fluid flow path and a discharge side of the gas outlet in response to gas on the process water fluid flow path and to block fluid communication between the process water fluid flow path and the discharge side of the gas outlet in response to a lack of gas on the process water fluid flow path.  
However, Plast-o-matic also discusses valves for the release of gas from a liquid stream and teaches an improved valve that can be provided on a fluid stream to perform three functions with a single valve, the functions of air release during system start up, continuous degassing and vacuum relief in a safe, dependable, cost efficient and corrosion resistant means (Features/Benefits).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the gas discharge valve of the gas outlet of Rheaume by providing the simple degassing valve of Plast-o-matic at the process water outlet in order to allow for the functions of degassing the process stream, air release upon start up and vacuum relief to be performed via one simple device in a safe, dependable, cost efficient and corrosion resistant means as taught by Plast-o-matic.  
Plast-o-matic teaches that this valve comprises a valve body (1/10) including a lower inlet and an upper outlet, a buoyant float (11), a pivotal lever linkage (4) connected to the buoyant float (11), and a poppet valve (5) including a lower poppet valve inlet, an upper poppet valve outlet and a fluid passage between the lower poppet valve inlet and the upper poppet valve outlet, wherein the gas discharge valve includes a first closure (7) at the lower poppet valve inlet arranged to sealingly close against a valve seat on the pivotal level linkage (4) and a second closure (6) at an upper end of the popper valve arranged to sealingly close against a valve seat at the valve body upper outlet (Figure). 
As to claim 2, the combination of Rheaume and Plast-o-matic teaches the apparatus of claim 1.  The combination fails to specifically teach that the gas outlet is located at a high point of the process water fluid flow path.  However, the rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).  
As to claim 12, the combination of Rheaume and Plast-o-matic teaches the apparatus of claim 1.  Rheaume further teaches that the apparatus comprises a heat exchanger (16) including a heat rejection side in operative communication with the process water fluid flow path (i.e. cooling the process water) and a heat absorption side in operative thermal communication with a heat sink (a flow of air) (Paragraphs 0012 and 0019; Figure 1).
As to claim 13, the combination of Rheaume and Plast-o-matic teaches the apparatus of claim 1.  Rheaume further teaches that the apparatus comprises a plurality of the electrochemical cells in a stack separated by electrically-conductive flow separators (interconnectors) (Paragraph 0038).

Claims 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rheaume and Plast-o-matic as applied to claim 1 above, and further in view of US Patent Application Publication No. 2017/0326327 to Reeh (Reeh).
As to claim 9, the combination of Rheaume and Plast-o-matic teaches the apparatus of claim 1.  However, Rheaume fails to further teach that the apparatus comprises a heater in operative fluid communication with the process water flow path.  However, Reeh also teaches electrochemical oxygen separating apparatus with an inlet flow of process water provided to the anode side of the cell and teaches that the water should be provided through a heater in order to heat the water during startup (Abstract; Paragraph 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Rheaume with the addition of a heater for heating the inlet flow of process water in order to allow for temperature control during start up as taught by Rhee.    
As to claim 10, the combination of Rheaume, Plast-o-matic and Reeh teaches the apparatus of claim 9.  Rheaume further teaches that the apparatus comprises a heat exchanger (16) including a heat rejection side in operative communication with the process water fluid flow path (i.e. cooling the process water) and a heat absorption side in operative thermal communication with a heat sink (a flow of air) (Paragraphs 0012 and 0019; Figure 1).
As to claim 11, the combination of Rheaume, Plast-o-matic and Reeh teaches the apparatus of claim 10.  As discussed above, Rhee teaches that the heater is upstream of the cell, and thus that the gas outlet downstream of the cell would receive water from this heater and Rheaume teaches that the a process water side of the gas outlet (i.e. the oxygen separated water portion of the combination) sends the water to the second heat exchanger (16) (Figure 1).

Claims 1-3, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0167037 to Rheaume (Rheaume) in view of US Patent Application Publication No. 2012/0103435 to Laskaris (Laskaris).
As to claims 1, 3 and 7, Rheaume teaches a system for providing inerting gas to a protected space comprising an electrochemical cell (26) comprising a cathode (26C) and an anode (26A) separated by a separator (26E) comprising a proton transfer medium, a power source (27) arranged to provide a voltage differential between the anode (26A) and the cathode (26C), a cathode fluid flow path in operative fluid communication with the cathode between a cathode fluid flow path inlet and a cathode fluid flow path outlet, an anode fluid flow path in operate fluid communication with the anode between an anode fluid flow path inlet and an anode fluid flow path outlet, a cathode supply fluid flow path between an air source (12) and the cathode fluid flow path inlet and an inerting gas flow path in operative communication with the cathode fluid flow path outlet and the protected space (30), an anode supply fluid flow path between a process water source (38) and the anode fluid flow path inlet, a process water fluid flow path in operative fluid communication with the anode fluid flow path inlet and the anode fluid flow path outlet including a gas outlet that discharges oxygen gas from the process water fluid flow path (Paragraphs 0010-0019; Figure 1).
Rheaume teaches that the gas outlet comprises a gas liquid separator (water recovery unit (32) with two outlet streams, one for the process water and one for the generated oxygen, wherein the generated oxygen gas stream is connected to a valve and pressure regulator and the process water stream is connected to a pump (36) (Paragraph 0012).  However, Rheaume fails to teach a gas discharge valve that is operative to allow fluid communication between the process water fluid flow path and a discharge side of the gas outlet in response to gas on the process water fluid flow path and to block fluid communication between the process water fluid flow path and the discharge side of the gas outlet in response to a lack of gas on the process water fluid flow path.  However, Laskaris also discusses liquid flow lines and teaches that gas in a pump causes problems (Paragraph 0004) and teaches that to prevent these problems a bleed valve, a valve with a closure responsive to different levels of force resulting from liquid on the process fluid flow path and from gas on the process fluid flow path (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the process water stream with a gas discharge bleed valve as in Laskaris in order to ensure no gas enters the process water stream on its way to the pump as taught by Laskaris.  
As to claim 2, the combination of Rheaume and Laskaris teaches the apparatus of claim 1.  The combination fails to specifically teach that the gas outlet is located at a high point of the process water fluid flow path.  However, the rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).  
As to claim 12, the combination of Rheaume and Laskaris teaches the apparatus of claim 1.  Rheaume further teaches that the apparatus comprises a heat exchanger (16) including a heat rejection side in operative communication with the process water fluid flow path (i.e. cooling the process water) and a heat absorption side in operative thermal communication with a heat sink (a flow of air) (Paragraphs 0012 and 0019; Figure 1).
As to claim 13, the combination of Rheaume and Laskaris teaches the apparatus of claim 1.  Rheaume further teaches that the apparatus comprises a plurality of the electrochemical cells in a stack separated by electrically-conductive flow separators (interconnectors) (Paragraph 0038).

Claims 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rheaume and Laskaris as applied to claim 1 above, and further in view of Reeh.
As to claim 9, the combination of Rheaume and Laskaris teaches the apparatus of claim 1.  However, Rheaume fails to further teach that the apparatus comprises a heater in operative fluid communication with the process water flow path.  However, Reeh also teaches electrochemical oxygen separating apparatus with an inlet flow of process water provided to the anode side of the cell and teaches that the water should be provided through a heater in order to heat the water during startup (Abstract; Paragraph 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Rheaume with the addition of a heater for heating the inlet flow of process water in order to allow for temperature control during start up as taught by Rhee.    
As to claim 10, the combination of Rheaume, Laskaris and Reeh teaches the apparatus of claim 9.  Rheaume further teaches that the apparatus comprises a heat exchanger (16) including a heat rejection side in operative communication with the process water fluid flow path (i.e. cooling the process water) and a heat absorption side in operative thermal communication with a heat sink (a flow of air) (Paragraphs 0012 and 0019; Figure 1).
As to claim 11, the combination of Rheaume, Laskaris and Reeh teaches the apparatus of claim 10.  As discussed above, Rhee teaches that the heater is upstream of the cell, and thus that the gas outlet downstream of the cell would receive water from this heater and Rheaume teaches that the a process water side of the gas outlet (i.e. the oxygen separated water portion of the combination) sends the water to the second heat exchanger (16) (Figure 1).

Claims 1-3, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0167037 to Rheaume (Rheaume) in view of US Patent No. 4,317,046 to Holmberg (Holmberg).
As to claims 1, 3 and 8, Rheaume teaches a system for providing inerting gas to a protected space comprising an electrochemical cell (26) comprising a cathode (26C) and an anode (26A) separated by a separator (26E) comprising a proton transfer medium, a power source (27) arranged to provide a voltage differential between the anode (26A) and the cathode (26C), a cathode fluid flow path in operative fluid communication with the cathode between a cathode fluid flow path inlet and a cathode fluid flow path outlet, an anode fluid flow path in operate fluid communication with the anode between an anode fluid flow path inlet and an anode fluid flow path outlet, a cathode supply fluid flow path between an air source (12) and the cathode fluid flow path inlet and an inerting gas flow path in operative communication with the cathode fluid flow path outlet and the protected space (30), an anode supply fluid flow path between a process water source (38) and the anode fluid flow path inlet, a process water fluid flow path in operative fluid communication with the anode fluid flow path inlet and the anode fluid flow path outlet including a gas outlet that discharges oxygen gas from the process water fluid flow path (Paragraphs 0010-0019; Figure 1).
Rheaume teaches that the gas outlet comprises a gas liquid separator (water recovery unit (32) with two outlet streams, one for the process water and one for the generated oxygen, wherein the generated oxygen gas stream is connected to a valve and pressure regulator, thus a gas discharge valve (Paragraph 0012).  However, Rheaume fails to teach a gas discharge valve that is operative to allow fluid communication between the process water fluid flow path and a discharge side of the gas outlet in response to gas on the process water fluid flow path and to block fluid communication between the process water fluid flow path and the discharge side of the gas outlet in response to a lack of gas on the process water fluid flow path.  
However, Holmberg also discusses electrolysis cells with a water and oxygen outlet stream and teaches that the stream should be provided with a gas outlet valve containing a hygroscopic material in order to prevent any water from flowing out with the gas stream (Column 10, Line 43 to Column 11, Line 11).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the oxygen gas outlet of Rheaume with a valve containing a hygroscopic material in order to prevent any water from flowing out with the gas stream as taught by Holmberg.  
As to claim 2, the combination of Rheaume and Holmberg teaches the apparatus of claim 1.  The combination fails to specifically teach that the gas outlet is located at a high point of the process water fluid flow path.  However, the rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).  
As to claim 12, the combination of Rheaume and Holmberg teaches the apparatus of claim 1.  Rheaume further teaches that the apparatus comprises a heat exchanger (16) including a heat rejection side in operative communication with the process water fluid flow path (i.e. cooling the process water) and a heat absorption side in operative thermal communication with a heat sink (a flow of air) (Paragraphs 0012 and 0019; Figure 1).
As to claim 13, the combination of Rheaume and Holmberg teaches the apparatus of claim 1.  Rheaume further teaches that the apparatus comprises a plurality of the electrochemical cells in a stack separated by electrically-conductive flow separators (interconnectors) (Paragraph 0038).

Claims 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rheaume and Holmberg as applied to claim 1 above, and further in view of Reeh.
As to claim 9, the combination of Rheaume and Holmberg teaches the apparatus of claim 1.  However, Rheaume fails to further teach that the apparatus comprises a heater in operative fluid communication with the process water flow path.  However, Reeh also teaches electrochemical oxygen separating apparatus with an inlet flow of process water provided to the anode side of the cell and teaches that the water should be provided through a heater in order to heat the water during startup (Abstract; Paragraph 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Rheaume with the addition of a heater for heating the inlet flow of process water in order to allow for temperature control during start up as taught by Rhee.    
As to claim 10, the combination of Rheaume, Holmberg and Reeh teaches the apparatus of claim 9.  Rheaume further teaches that the apparatus comprises a heat exchanger (16) including a heat rejection side in operative communication with the process water fluid flow path (i.e. cooling the process water) and a heat absorption side in operative thermal communication with a heat sink (a flow of air) (Paragraphs 0012 and 0019; Figure 1).
As to claim 11, the combination of Rheaume, Holmberg and Reeh teaches the apparatus of claim 10.  As discussed above, Rhee teaches that the heater is upstream of the cell, and thus that the gas outlet downstream of the cell would receive water from this heater and Rheaume teaches that the a process water side of the gas outlet (i.e. the oxygen separated water portion of the combination) sends the water to the second heat exchanger (16) (Figure 1).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of the limitations towards a sensor configured to directly or indirectly measure dissolved oxygen content of process water and a controller to respond to the sensor in the inert gas providing system as claimed.  Prior art such as US Patent Application Publication No. 2019/0100844 to Bahar et al. discusses oxygen air depletion system wherein the oxygen concentration is measured; however, this measurement takes place in the enclosure where the oxygen is depleted on a cathode side (corresponding to the protected space) and does not measure a dissolved gas content in a water flow on an anode side.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794